PER CURIAM.
Appellant was adjudicated guilty and sentenced to two years imprisonment after a jury trial on charges of possession of lysergic acid diethylamide, commonly known as LSD, a hallucinogenic drug.
We have reviewed the record on appeal, briefs and oral arguments of able counsel. Upon our consideration thereof, we are of the view that appellant has failed to demonstrate reversible error in the judgment appealed herein, and the same is therefore affirmed.
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.